Citation Nr: 1138507	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

The Board remanded this matter for additional development in April 2010.  


FINDING OF FACT

An adjustment disorder with anxiety had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an adjustment disorder with anxiety have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for an adjustment disorder with anxiety.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for an acquired psychiatric disorder.  Specifically, the Veteran maintains that her current psychiatric symptoms had their onset in-service, following an in-service personal assault, and that such symptoms persisted since her separation from service.  This forms the basis of the Veteran's present service connection claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

As a foundational matter, the evidence of record sufficiently confirms the Veteran's account of in-service personal assault.  See "Character Statement," Memorandum, Dep't of the Air Force-Military Equal Opportunity Advisor, Jul. 24, 2001.  Thus, the determinative issue is whether any currently diagnosed acquired psychiatric disability is related to this in-service personal assault or, generally, to the Veteran's military service.  

Service treatment records dated in August 2000 document the Veteran's treatment for psychiatric symptoms, to include depression, anxiety and lack of motivation, which she related to military employment.  In August 2000, the Veteran sought emergency medical treatment, after being "involved in [a] conflict at work," was diagnosed with anxiety and advised to seek psychiatric counseling.  Consistent with this recommendation, the Veteran's service treatment record documents multiple psychiatric treatments, respective reflecting a diagnosis of an "Occupational problem."  

The Veteran was examined for VA purposes in January 2008.  At this time, the Veteran detailed her account of in-service personal assault and relevant psychiatric symptomatology.  Based on an examination of the Veteran, the examiner indicated that no Axis I diagnosis was warranted at this time, given the medical evidence of record and current examination findings.  

In connection with a Board remand, the Veteran was provided a June 2010 VA examination.  During this examination, the Veteran again provided an account of symptomatology, to include in-service onset and continuity since separation.  Based on current examination findings, the VA examiner diagnosed the Veteran with an adjustment disorder with anxiety.  Further, while conceding the in-service personal assault, the VA examiner opined that the DSM-IV criteria for a diagnosis of PTSD were not met; however, no relevant nexus opinion was provided for the diagnosed psychiatric condition.  

The June 2010 VA examination was supplemented with an August 2010 supplemental examination opinion.  In this opinion, the examiner opined that the Veteran's diagnosed psychiatric condition was not likely related to military service because service treatment records characterizing her psychiatric condition as situational there were no psychiatric treatment record from the time of her separation to the year 2008.  Further, the examiner stated that, given her account of post-service stressors, the Veteran "would be experiencing a similar level of anxiety even if she did not experience anxiety during active duty."  

	Merits

Initially, the Board finds the Veteran's report of having psychiatric symptoms since service competent and credible.  With respect to the latter assessment, the Board notes that the Veteran's service treatment record and a February 2007 statement from her spouse confirm her account in-service psychiatric symptoms.  Further, the Veteran's account of psychiatric symptomatology has been generally consistent since her separation from service.  Moreover, as detailed above, her account of in-service personal assault has been sufficiently corroborated.  These factors together make the Veteran's statements in this regard competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The Board finds the August 2010 supplemental VA examination opinion, the only negative evidence of record, to be of limited probative value because the examiner focused largely, if not entirely on the lack of medical evidence documenting psychiatric treatment rather than the Veteran's competent and credible account of continuity of psychiatric symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the examiner did not provide sufficient independent medical reasoning and analysis for the proposition that the Veteran's in-service psychiatric diagnosis was situational and did not persist since separation, given the simple recitation of an in-service medical record stating this proposition.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, this medical opinion is of little, if any, probative value as to the determinative matter at hand.

Ultimately, the Board finds the Veteran's noted in-service personal assault, multiple psychiatric treatments and diagnosis of anxiety, to provide highly probative evidence in favor of the claim.  Further, as detailed above, the Board finds the Veteran's account of psychiatric symptomatology since service to be competent credible and highly probative, particularly in light of the corroborating lay evidence.  As such, in the present circumstance, the Board finds that the competent evidence of record, both medical and lay, sufficiently establishes that the Veteran's currently diagnosed psychiatric condition had its onset in-service and related symptoms persisted since her separation from service.  See Davidson, supra.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an adjustment disorder with anxiety is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an adjustment disorder with anxiety is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


